Citation Nr: 1403019	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-16 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for dissecting folliculitis (claimed as itching and blistering of the scalp due to Gulf War Undiagnosed Illness/Environmental Hazard).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel






INTRODUCTION

The Veteran served on a period of active duty for training from May 1972 to September 1972, and he had a period of active duty from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran seeks service connection for dissecting folliculitis.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 
 
In VA Form 21-4138 received in September 2013, the Veteran noted that he was "asking for a new rating on [his] knee."  The issue of entitlement to an increased rating in excess of 10 percent for service connected right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The more probative competent and credible medical evidence demonstrates that the Veteran's dissecting folliculitis is not related to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for dissecting folliculitis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect). 

A letter sent to the Veteran in January 2010, advised the Veteran with what information or evidence is necessary to substantiate a service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  Specific VCAA notice regarding Gulf War undiagnosed illnesses was sent to the Veteran in March 2013.  The Veteran's claim was readjudicated in a Supplemental Statement of the Case (SSOC) in September 2013.  Therefore, VA fulfilled its duty to notify.  Prickett.   

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In March 2013, VA provided the Veteran with a Gulf War Medical examination including a skin Disability Benefit Questionnaire (DBQ) and obtained a medical opinion addressing whether the Veteran's dissecting folliculitis had its onset during or was caused or aggravated by active service.  This examination opinion, received an addendum in May 2013.  The RO obtained another opinion in September 2013. The September 2013 opinion is adequate as the Veteran's relevant medical/military/occupational history was considered, and the VA examiner provided a reasoned analysis to support the medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   
 
II. Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Compare Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim) with Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding that a lack of records does not, in and of itself, render lay testimony not credible).     

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367

III. Evidence

The Service Treatment Records (STRs) of record, do not contain complaints by the Veteran, or treatment to the Veteran for skin diseases, or any skin discomfort.  The Veteran served in the Persian Gulf from April 2003 to December 2003.  The December 2003 Report of Medical Assessment and Post Deployment Medical Assessment show no complaints or findings referable to the Veteran's scalp.  A Report of Medical Examination and Report of Medical History done after discharge while in the National Guard in July 2004 shows that the Veteran had no complaints regarding his skin, and he claimed normal skin, and the examination was normal.  In VA treatment in September 2005, the Veteran asked for his lungs and hand to be checked out, stated he has headaches, and denied chest pain, shortness of breath, seizures, appetite loss or weight loss.  In February 2006, at a general VA examination, the Veteran did not make any complaints regarding his skin.  At a November 2006 examination, the Veteran denied symptoms such as fevers, chills, weight loss, nausea or vomiting.  No complaints regarding the Veteran's skin is of record at the November 2006 examination.

While undergoing VA treatment in March 2007, the Veteran reported a rash on his scalp, along with bumps under his scalp, which he stated commenced after returning from Iraq.  The Veteran described that his rash had gotten progressively worse in the past six months.  The Veteran described burning, intense itching, and that the small bumps (pustules) on his scalp often break open with pus or blood.  The Veteran stated that he wore heavy head gear while serving overseas.  The physician's observations showed "red, inflamed scalp skin with small white pustules, multiple as well as approx 3-4 1/2 cm subcut nodules. Soft."  The physician's assessment was that the Veteran's skin condition has an "unknown etiology and [diagnosis] ... [Veteran] discovered this rash after returning from Iraq."  In April 2007 a dermatologist, observed the Veteran had "top of scalp with erythema but bogginess and tenderness resolved."  An assessment of dissecting folliculitis was made and the Veteran was prescribed doxycycline, and chlorhexidine wash.

At a dermatology follow up in February 2008, the Veteran's condition was doing well but then worsened when he no longer used Hibiclens.  The small bumps returned to the Veteran's head, and the Veteran reported itchy areas to his palm.  The Veteran was again assessed with dissecting folliculitis, in a mild form, and was given Hibiclens.  In November 2008, the Veteran showed improvement to his condition with use of doxycycline and ketoconazole shampoo.  In July 2009, the Veteran had a dermatology consultation and again stated that his skin condition was doing well until he stops using doxycycline.  

In January 2010, the Veteran reported in his VA Form 21-4138 that he has bad scalp problems and itching and blistering of the scalp.  In June 2010 the Veteran underwent a VA examination where he stated that he had a rash on his head since 2004.  The examiner reviewed the Veteran's prior medical history of his condition, stating that the Veteran was diagnosed with dissecting folliculitis.  The Veteran reported that when the lesions reappear they burn, bleed, irritate and are tender.  The Veteran stated that the sun bothers him, and that he does not experience fevers, chills, or night sweats.  In lay statements submitted by the Veteran in August 2010, he stated that his scalp continues to itch.  VA treatment records for March 2011 show that the Veteran continued with medication for his skin condition, using chlorhexidine topical, doxycycline hyclate, and ketoconazole shampoo.  The Veteran stated in March 2013, that when he came back from Iraq there were things wrong with him, which included his scalp symptoms, which he reports as constant, and prevents him from having a normal haircut, and that he must wear a hat during summer months to prevent his scalp from burning.

In March 2013 the Veteran underwent a VA Disability Benefit Questionnaire (DBQ).  The examiner consulted with a dermatologist and stated that the Veteran had dissecting folliculitis.  The examiner stated that "it is at least as likely as not to have been aggravated by his military service in Iraq.  It is less likely than not, to have been caused by the same."  At the examination the Veteran stated that his scalp started itching when he was in Iraq in 2003, and that he was forced to wear a helmet in 140 degree weather and sweated excessively.  Soon after the Veteran returned, he started breaking out into pustules on his head, which were painful, pruritic, and would bleed.  In a May 2003 addendum opinion the same examiner to the March 2013 exam, stated that the Veteran's 

"condition preexisted his military service [and] aggravation is presumed based on the [Veteran's] history, and the likelihood that this condition does get aggravated with repetitive friction such as repeated close shaving and wearing head gear for military service.  Hence, the assumption is made that it is as likely as not to have been aggravated by his military service in Southwest Asia."      

In an opinion issued in September 2013, a different physician stated that he was unable to find any objective evidence of the Veteran's dissecting folliculitis prior to the Veteran's military service.  The physician further stated, that he was unable to find any record of treatment for dissecting folliculitis during military service.  The physician noted that the first evidence of the condition was in March 2007.  The physician gave the opinion that the Veteran's dissecting folliculitis was less likely than not incurred in or caused by military service.  The physician relied on the July 2004 examination document which denied skin problems, and the fact that documented complaints and evidence is not earlier than March 2007.  The physician additionally gave a negative nexus opinion regarding the Veteran's aggravation of dissecting folliculitis.  The physician did not find evidence of a skin condition before entrance into active service, and relied on a lack of evidence until 2007, finding that the Veteran did not in fact have dissecting folliculitis before or during military service.  Lay statements from the Veteran received in October 2013 state that he had continued itching to his scalp.  The Veteran's wife also submitted lay statements in October 2013 stating, that the Veteran keeps a short hair style, that the Veteran has blisters, and that the itching is bad.  She maintained that the Veteran had had this condition ever since his return from Iraq.  
    



IV. Analysis 

A. Undiagnosed Persian Gulf Illness

The Veteran does not meet the criteria for service connection based on compensation for certain disabilities due to undiagnosed illness pursuant to 38 C.F.R. § 3.317.  There simply is no basis to grant service connection for a skin disability under the specifically alleged presumptive theory of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 because the record contains no objective evidence of a skin disability due to an undiagnosed illness or chronic multi-symptom illness.  The observed skin rash has been attributed to known, rather than unknown, clinical diagnoses and is diagnosed as dissecting folliculitis.  Therefore the Veteran's dissecting folliculitis is not an undiagnosed illness or chronic multi-symptom illness and 38 C.F.R. § 3.317 is not applicable to the instant appeal.

B.  Service Connection

The first element of service connection requires medical evidence of a current disorder.  Here the Veteran has a current diagnosis of dissecting folliculitis 
since April 2007.  The Veteran's diagnosis remains as the Veteran's March 2013 VA DBQ shows a continued diagnosis of dissecting folliculitis.  Therefore, the Veteran has satisfied the first element of service connection.  
 
The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In the instant case, the Veteran alleges he sweat excessively due to having to wear a helmet in extreme heat.  The Board finds this assertion credible as it is consistent with the place, type, and circumstances of his service in the Persian Gulf.  38 U.S.C.A. § 1154(a) (West 2002).  As for the Veteran's contention that his symptoms had their onset during service and continued ever since, for reasons detailed below, the Board cannot find this assertion credible.  

The Board notes the Veteran's contentions of skin rash and irritation both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of dissecting folliculitis is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim. 38 U.S.C.A §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

The Veteran is certainly competent to report when his symptoms of skin rash and irritation to the scalp began, and he is competent to report the pain and extent of his symptoms.  Jandreau.  The Veteran's wife is also competent to report on her observations.  The Board still must weigh the lay statements against the medical evidence of record and make a determination of credibility.  Layno.  The Board cannot find the Veteran and his wife's statements concerning the onset of the Veteran's skin disease credible, because their current statements are inconsistent with evidence contemporaneous to the Veteran's military service and inconsistent with post-military medical evidence.  The Veteran's STRs make no reference to skin disease or irritation.  The Veteran's December 2003 and July 2004 examinations indicate no skin problems, and normal skin shortly after his military service.  The examinations and the Veteran's statements are significant for several complaints and findings but none that refer to chronic problems with the Veteran's scalp.  Post-service, the first documentation of skin problems in the Veteran's treatment records is not until March 2007, albeit with a reported history of chronic worsening over the past six months.  This is significant because the Veteran's contacts with the VA Medical Center are shown as early as in September 2005 but no treatment is shown until March 2007.  Thus, while the Veteran currently contends that "[s]oon after [he] returned [stateside], he started breaking out into pustules on his head, which were painful, pruritic, and would bleed," the VA treatment records do not show that he sought treatment for his condition soon after his return from the Persian Gulf.  The Board does not find it plausible that a condition causing the Veteran pain, itchiness, and bleeding would not prompt the Veteran to seek medical attention at that time if in fact he was experiencing such symptoms at that time because this is inconsistent with the Veteran's past behavior.  VA treatment records dated prior to March 2007 show the Veteran was seen for his knee and other complaints (e.g., headaches, allergies, elevated blood pressure, hyperlipidemia, etc.), and he underwent numerous physical check-ups with review of systems none of which revealed that the Veteran had been suffering from painful, itchy, and bleeding pustules of the scalp.  For these reasons, the Board cannot find that the lay evidence of record credibly shows that the Veteran's symptoms had their onset during service and continued ever since service.   

There is also conflicting medical opinion evidence of record as to whether the Veteran's dissecting folliculitis is related to service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The March/May 2013 VA examiner found that the Veteran's condition pre-existed service but there is no basis in the record for that conclusion.  The Veteran has never contended that he experienced the condition prior to service and the STRS do not show or suggest that the condition pre-existed service.  The March/May 2013 VA examiner found that the Veteran's condition was aggravated in service on the theory that the Veteran's repeated close shaving and wearing of head gear chronically worsened the condition.  This finding is not persuasive because it is inconsistent with the negative medical evidence and statements the Veteran made when asked about his health problems contemporaneous to his military service.  For these reasons, the Board finds that the March/May 2013 VA examiner's opinion is of little probative value.  In contrast, the September 2013 VA examiner's opinion is consistent with the evidence contemporaneous to the Veteran's service and post-service medical evidence.  There is a sound medical basis for the VA examiner's conclusion that the Veteran's current diagnosis of dissecting folliculitis is not related to or aggravated by active military service.  For these reasons, the Board finds that the September 2013 VA examiner's opinion is of great probative value.  The Veteran's intuition about the cause of his dissecting folliculitis is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's dissecting folliculitis is causally related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Here, the more probative medical opinion evidence of record shows that there is no such relationship.  

As such, service connection for dissecting folliculitis is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  
         

ORDER

Entitlement to service connection for dissecting folliculitis loss is denied.



____________________________________________
TANYA A. SMITH
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


